U72-/5
                                  ELECTRONIC RECORD




COA #       05-14-00523-CR                         OFFENSE:        19.02


            Cristal Paullett Richardson v. The
STYLE:      state of Texas                         COUNTY:         Dallas

                         AFFIRMED AS
COA DISPOSITION:         MODIFIED                  TRIAL COURT:    Criminal District Court No. 6



DATE: 08/11/15                       Publish: NO   TC CASE #:      F-1300479-X




                           IN THE COURT OF CRIMINAL APPEALS



           Cristal Paullett Richardson v. The
STYLE:    State of Texas                                cca#              II72-IS"
         APPELLANT k                   Petition         CCA Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                     DATE:

       $&f<#eh                                          JUDGE:

date:    /t/zrlwr                                       SIGNED:                            PC:

JUDGE:    [M L<U<U4^-~                                  PUBLISH:                           DNP:




                                                                                            MOTION FOR

                                                     REHEARING IN CCA IS:

                                                     JUDGE:




                                                                               ELECTRONIC RECORD